FILED
                             NOT FOR PUBLICATION                            DEC 11 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 TERRY JOHNSON,                                  No. 07-36083

               Petitioner - Appellant,           D.C. No. CV-05-01504-BR

   v.
                                                 MEMORANDUM *
 JEAN HILL,

               Respondent - Appellee.



                     Appeal from the United States District Court
                              for the District of Oregon
                      Anna J. Brown, District Judge, Presiding

                           Submitted November 17, 2009 **


Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Oregon state prisoner Terry Johnson appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
pursuant to 28 U.S.C. § 2253, and we affirm.

       Johnson contends that the trial court violated his Sixth Amendment rights by

imposing consecutive sentences based on factual findings that were not proven

beyond a reasonable doubt. Our independent review of the record, see Larson v.

Palmateer, 515 F.3d 1057, 1062 (9th Cir. 2008), indicates that the state courts’

rejection of Johnson’s Sixth Amendment claim was not contrary to, and did not

involve an unreasonable application of, clearly established Supreme Court law.

See 28 U.S.C. § 2254(d)(1); see also Oregon v. Ice, 129 S. Ct. 711, 714-15 (2009);

Apprendi v. New Jersey, 530 U.S. 466 (2000).

       AFFIRMED.




EF/Research                               2                                   07-36083